Title: Circular Letter to American Consuls and Commercial Agents, 12 July 1805
From: Madison, James
To: 


          
            Sir,
            Department of State, July 12th, 1805.
          
          THE multiplied abuses of the certificates which the Consuls of the United States were, by the instructions of the 1st August, 1801, authorized to give in the case of foreign vessels, purchased by a citizen of the United States, notwithstanding the precautions taken against them, have led to the conclusion, that a discontinuance of the certificates altogether, is the only effectual remedy. You will therefore forbear to grant any certificate whatever relative to such purchases, except to those who may satisfy you that the purchase was made without knowing this alteration in your instructions. Accordingly you will publicly advertise, that you are restrained from issuing certificates in such cases, with the sole exception just mentioned; and also from allowing the exception itself, after the expiration of two months from the date of the advertisement.
          To the Commercial Agents in France new commissions, accommodated to the existing form of government therein, are enclosed herewith. I have the honor to be, Very respectfully, Sir, Your most obedient servant,
          
            James Madison
          
        